Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 The terminal disclaimer filed 2/2/2022 has been acknowledged. The previous Double Patenting rejections have been withdrawn.  Applicant’s arguments filed 2/2/22 with respect to claims 1 and 8 defining over Kano US 2005/0195074 and overcoming the Double Patenting rejections been fully considered and are persuasive.  The previous rejection has been withdrawn; all pending claims are now in condition for allowance.

Allowable Subject Matter
Claims 1-3, 8-13, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a combination low beam/DRL headlamp comprising:
one or more low beam LEDs configured and arranged to output low beam head light
one or more DRL LEDs configured and arranged for DRL functionality, wherein the headlamp has a power connector comprising three contacts, a low beam contact, a high bear contact, and a ground
wherein the headlamp is configured to activate the one or more DRL LEDs when a dynamic input voltage is detected on the low beam contact and to activate the one or more low beam LEDs when a steady state input voltage is detected on the low beam contact

As for claim 8, the prior art fails to teach or disclose a combination low beam/DRL headlamp comprising: a triple beam headlamp for a vehicle, comprising:
a combination low beam/DRL component, and a high beam lamp configured and arranged to output high beam head light when the high beam is selectively turned on, the low beam/DRL component comprising
 one or more low beam LEDs configured and arranged to output low beam head light, and one or more DRL LEDs configured and arranged for DRL functionality, 
the headlamp has a power connector comprising three contacts, a low beam contact, a high beam contact, and a ground, & is configured to activate the one or more DRL LEDs when a dynamic input is detected on the low beam contact, and to activate the one or more low beam LEDs when a steady state input voltage is detected on the low beam contact.
	The closest prior art found was Kano US 2005/0195074. Kano discloses most of the limitations of claims 1 and 8, particularly, a combination low beam/DRL headlamp (abstract), powered by a low beam voltage input (paragraph 0038) and one or more low beam LEDs configured and arranged to output low beam head light (paragraph 0061, main light sources 16a, 0039, 0059-61), and one or more DRL LEDs configured and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875